UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6101



NATHANIEL H. JONES, a/k/a Nathaniel Hampton
Jones, a/k/a Nathaniel Jones, a/k/a Nathaniel
Hampton,

                                           Petitioner - Appellant,


          versus


STATE   OF  SOUTH   CAROLINA;  HENRY   DARGAN
MCMASTER, Attorney General of South Carolina,

                                          Respondents - Appellees.



                            No. 05-6114



NATHANIEL H. JONES, a/k/a Nathaniel Hampton
Jones, a/k/a Nathaniel Jones, a/k/a Nathaniel
Hampton,

                                           Petitioner - Appellant,


          versus


STATE   OF  SOUTH   CAROLINA;  HENRY   DARGAN
MCMASTER, Attorney General of South Carolina,

                                          Respondents - Appellees.
                             No. 05-6143



NATHANIEL H. JONES, a/k/a Nathaniel Hampton
Jones, a/k/a Nathaniel Jones, a/k/a Nathaniel
Hampton,

                                             Petitioner - Appellant,


          versus


STATE   OF  SOUTH   CAROLINA;  HENRY   DARGAN
MCMASTER, Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-04-1768-2-13)


Submitted:   July 27, 2005                 Decided:   August 16, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel H. Jones, Appellant Pro Se. Henry Dargan McMaster,
Attorney General, William Edgar Salter, III, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

             In these consolidated appeals, Nathaniel H. Jones, a

South Carolina prisoner, seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                    An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit     justice   or   judge    issues   a     certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue for claims addressed by a district

court    absent   “a     substantial    showing    of     the    denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Jones has not made the

requisite     showing.      Accordingly,    we    deny    a     certificate    of

appealability and dismiss the appeals.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED



                                    - 3 -